•   AO 2458 (CASO Rev. 1/19) Judgment in a Criminal Case



                                           UNITED STATES DISTRICT COUR                                                 OCT 2 5 2019
                                              SOUTHERN DISTRICT OF CALIFORNIA                                   Cl.ERK, U.S. OISffllCT COURT
                                                                                                             SOUTHERN DISTRICT Of CAUF'.IR~UA
                 UNITED STATES OF AMERICA                               JUDGMENT IN A CRI                          AL CASE      £_~_,;_ ·.~rv
                                      V.                                (For Offenses Committed On or After November I,         87)


                     IGNACIO SA TlLLAN-MEZA                                Case       umber:    19cr2345-DMS

                                                                        Michael Burke CJA
                                                                        Defendant's Anomey
    USM Number                        20367085
    • -
    THE DEFENDANT:
    IZI pleaded gui lty to count(s)        1 of the Information

    D     was found guilty on count(s)
        after a olea ofnot !?Uiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                            Count
    Title & Section                    Nature of Offense                                                                   Number(s)
    8 USC 1326                         ATIEMPTED REENTRY OF REMOVED ALIE                                                      I




        The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

    D     The defendant has been found not guilty on count(s)

    D     Count(s)                                                 is         dismissed on the motion of the United States.

          Assessment : $100.00



    D     JVTA Assessment*:
          *Justice for Victims of Trafficking Act of 20 15, Pub. L. No. 114-22.
    IZI   No fine                 D Forfeiture pursuant to order filed                                                , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.

                                                                         October 25, 2019
                                                                         Date of Imposition of Sentenc



                                                                         HON.             . abraw
                                                                         UNITED STATES DISTRICT JUDGE
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                IGNACIO SANTrLLAN-MEZA                                                    Judgment - Page 2 of 2
CASE NUMBER:              19cr2345-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TWELVE(l2)MONTHSANDO E(l)DAY.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
                                                         on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •   ~
                ---------               A.M.
       •    as notified by the United States Marshal.
       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


 at                                       , with a certified copy of this judgment.
      - - - - - - - -- - --

                                                                  UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                         19cr2345-DMS
